UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2013 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of August 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) Massachusetts (99.1%) Beverly MA GO 5.250% 11/1/13 (14) 1,855 1,871 Boston MA GO 5.000% 2/1/24 2,345 2,671 Boston MA GO 5.000% 3/1/24 5,745 6,630 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,102 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,605 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 105 106 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,809 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,061 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,068 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 791 Braintree MA GO 5.000% 5/15/27 4,000 4,401 Cambridge MA GO 5.000% 1/1/23 850 973 Holyoke MA GO 5.000% 9/1/30 1,690 1,738 MA Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.040% 9/3/13 LOC 7,200 7,200 Massachusetts Bay Transp. Auth. Rev. 5.000% 7/1/23 4,000 4,625 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/22 5,500 6,339 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,464 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 15,333 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 5,000 5,082 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 3,760 3,995 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 87 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,101 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,295 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,525 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 2,989 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,292 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 494 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 4,106 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.260% 9/6/13 2,893 2,892 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/28 3,000 3,162 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/29 3,300 3,446 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/32 2,500 2,566 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,137 Massachusetts College Building Authority Revenue 5.000% 5/1/25 1,100 1,203 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,631 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,594 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,117 Massachusetts College Building Authority Revenue 5.000% 5/1/36 6,360 6,490 Massachusetts College Building Authority Revenue 5.000% 5/1/41 3,000 3,038 Massachusetts College Building Authority Revenue 5.000% 5/1/43 3,285 3,338 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 3,955 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 5,620 5,723 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,350 2,395 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 5,000 5,000 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,152 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,283 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,064 Massachusetts Development Finance Agency Hospital Revenue (Cape Cod Healthcare Obligated Group) 5.250% 11/15/36 5,130 5,002 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 3,300 3,313 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,000 2,144 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,255 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,482 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,399 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 1,250 1,214 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 578 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 717 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,033 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 6,000 5,709 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,572 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 1,987 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,616 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,019 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/48 7,400 7,177 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 4,000 4,258 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.640% 3/30/17 5,000 4,993 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 612 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 560 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.040% 9/3/13 LOC 3,500 3,500 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,301 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,769 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 4,005 3,733 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,099 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 6,421 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 8,020 8,324 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/37 2,800 2,543 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 7,170 6,407 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 200 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 338 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 279 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 705 757 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 2,900 2,705 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,508 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,350 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 1,784 Massachusetts Development Finance Agency Revenue (Olin College) 5.000% 11/1/38 6,000 5,849 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 5,775 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 3,000 2,968 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/41 8,000 7,754 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,063 3 Massachusetts Development Finance Agency Revenue (Simmons College) 5.500% 10/1/28 1,250 1,304 3 Massachusetts Development Finance Agency Revenue (Simmons College) 5.125% 10/1/33 3,705 3,563 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 1,500 1,458 3 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/39 3,000 2,865 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,015 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,613 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/37 2,700 2,573 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 2,846 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 2,726 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 2,807 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,173 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,750 2,809 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.500% 7/1/31 2,250 2,281 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,038 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.070% 9/6/13 LOC 3,300 3,300 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 4,940 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/38 6,000 6,193 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/43 4,000 4,103 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,000 1,919 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,329 Massachusetts GO 5.000% 11/1/14 3,275 3,455 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 10,903 Massachusetts GO 5.500% 10/1/15 5,000 5,520 2 Massachusetts GO 0.420% 2/1/17 10,000 9,943 Massachusetts GO 5.000% 10/1/17 4,000 4,588 Massachusetts GO 5.500% 11/1/17 3,000 3,509 2 Massachusetts GO 0.490% 1/1/18 3,000 2,981 Massachusetts GO 5.500% 8/1/19 5,000 5,939 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,381 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,190 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,614 Massachusetts GO 5.000% 8/1/20 4,185 4,773 Massachusetts GO 5.000% 8/1/22 4,500 5,046 Massachusetts GO 5.250% 8/1/22 5,260 6,171 Massachusetts GO 5.250% 8/1/22 5,000 5,866 Massachusetts GO 5.250% 8/1/23 1,000 1,169 Massachusetts GO 5.500% 12/1/23 (2) 4,000 4,771 Massachusetts GO 5.250% 8/1/24 (4) 1,500 1,697 Massachusetts GO 5.250% 9/1/24 (4) 4,800 5,582 Massachusetts GO 5.000% 8/1/26 6,500 7,062 Massachusetts GO 5.000% 8/1/28 4,535 4,835 Massachusetts GO 5.500% 8/1/30 (2) 9,000 10,230 Massachusetts GO 4.000% 8/1/32 9,000 8,333 Massachusetts GO 5.000% 8/1/33 3,000 3,097 Massachusetts GO 5.000% 8/1/36 15,000 15,364 Massachusetts GO 5.000% 8/1/40 10,000 10,189 Massachusetts GO 4.000% 6/1/42 8,000 6,797 1 Massachusetts GO TOB VRDO 0.060% 9/3/13 5,900 5,900 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,814 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 2,950 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,002 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,015 3,019 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,346 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,170 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.050% 9/3/13 LOC 1,700 1,700 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 4,937 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,731 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,356 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 13,945 15,405 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 3,000 3,118 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.060% 9/3/13 3,975 3,975 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,739 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,168 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 8,105 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,612 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.000% 7/1/23 5,960 6,985 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 5,616 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.060% 9/6/13 4,400 4,400 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.070% 9/3/13 2,100 2,100 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,425 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,767 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/32 1,000 988 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,012 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,211 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.070% 9/6/13 600 600 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,094 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,180 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,765 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 5,715 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,448 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.040% 9/3/13 LOC 16,635 16,635 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,625 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,101 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.040% 9/3/13 11,890 11,890 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.040% 9/3/13 4,100 4,100 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.050% 9/3/13 1,900 1,900 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 385 402 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,481 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,001 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.650% 12/1/41 6,510 6,645 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 1,955 1,995 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,484 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 10,770 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,062 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,000 1,025 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,650 4,723 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,125 17,551 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 8,000 8,708 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 645 702 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,000 16,327 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 10,885 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 10,799 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 7,752 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 10,000 10,584 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 8,413 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 200 208 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 10,540 10,917 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/35 2,000 2,055 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 12,000 12,615 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 2,860 2,884 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/41 9,400 9,563 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 13,000 14,389 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 1,922 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,000 5,851 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,484 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,104 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 3,601 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 587 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,382 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,145 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,656 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 2,005 2,252 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,776 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,230 2,344 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,075 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 8,350 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 14,447 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,400 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,000 2,066 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 2,995 3,095 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,032 Massachusetts Water Resources Authority Revenue 5.000% 8/1/37 4,000 4,122 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 8,062 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 3,450 3,534 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 10,467 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,021 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 11,795 12,060 Newton MA School District GO 4.500% 6/15/34 3,000 3,022 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 355 363 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,318 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,155 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,914 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,899 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,118 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,088 University of Massachusetts Building AuthorityRevenue 5.000% 11/1/39 4,450 4,528 Worcester MA GO 5.500% 8/15/14 (14) 280 281 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Puerto Rico (1.0%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,066 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,130 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,423 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,022 Total Tax-Exempt Municipal Bonds (Cost $1,005,636) Total Investments (100.2%) (Cost $1,005,636) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, the aggregate value of these securities was $13,367,000, representing 1.4% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2013. Massachusetts Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security.
